Citation Nr: 0321699	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound to the left arm, with damage to 
Muscle Group V, currently evaluated as 20 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating action 
of the RO.  The veteran perfected an appeal to the Board.  In 
a December 2001 decision, the Board denied the claim for 
increase.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2002 
Order, the Court granted a Joint Motion for Remand, vacating 
the December 2001 Board decision and remanding the matter for 
additional proceedings consistent with the Joint Motion.  

In March 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in September 2000, at which time a 
statement of the case (SOC) was issued.  Pursuant to the 
Board's development, additional evidence consisting of the 
reports of a June 2003 VA examinations, has been added to the 
record.  However, the Board is unable to adjudicate the claim 
on appeal on the basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
this matter is the most appropriate course of action, at this 
juncture.   

One of the bases for the Joint Motion was the need for a 
determination as to whether any currently diagnosed 
neurological disorders (i.e., hypoesthesia and carpal tunnel 
syndrome) were caused or aggravated by the service-connected 
gunshot wound.  The report of a June 2003 orthopedic 
examination identified some cubital tunnel syndrome that the 
examiner concluded was not related to the gunshot wound, and 
two skin wounds that were described as well healed and 
nontender.  Similarly, the report of the June 2003 VA 
neuorological examination included that examiner's 
observation that the gunshot wound is not associated with 
nerve injury on objective examination; however, that examiner 
also indicated that there may be a local nerve injury 
associated with scarring (emphasis added), and noted that 
there was some pain on palpation of one of the related scars.  

Thus, there still remain questions as to whether there as 
least as likely as not a local nerve injury arising out of 
the gunshot wound providing the basis for the grant of 
service connection in this case, and, if so, whether any such 
nerve injury, the service-connected muscle injury, and 
painful scarring constitute distinct disabilities capable of 
being evaluated separately.  The Board finds that, after 
associating with the claims file any outstanding pertinent 
medical records, the RO should obtain a supplemental opinion 
from the June 2003 neurological examiner that addresses these 
questions.  If the examiner is unable to answer the questions 
posed without further examining the veteran, such examination 
should be arranged.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
such examination sent to the veteran.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
veteran pertinent information (the names, 
addresses and dates of treatment), and, 
if needed, authorization, to enable it to 
obtain the records of all medical care 
providers that have treated him for 
complaints related to his left arm since 
2001.  

2.  After receiving the veteran's 
response, the RO should assist the veteran 
in obtaining any additional evidence 
identified by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should forward the claims 
file to the VA neurological examiner (K. 
Johnson, M.D.) that examined the veteran 
in June 2003.  After review of the prior 
examination report and consideration of 
the veteran's documented medical history 
and assertions, the physician should 
provide a supplemental opinion that 
addresses:  1) whether there as least as 
likely as not a local nerve injury 
arising out of the gunshot wound 
providing the basis for the grant of 
service connection in this case, and, if 
so, 2) whether such nerve injury, the 
veteran's service-connected muscle 
injury, and the veteran's painful 
scarring constitute distinct disabilities 
capable of being evaluated separately.  
If the examiner is unavailable, or unable 
to answer the questions posed without 
examining the veteran, such examination 
should be arranged.  The examiner should 
provide the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for increased rating for the 
residuals of a gunshot wound of the left 
arm, in light of all pertinent evidence 
(particularly to include all that added 
to the record since the September 2000 
SOC) and legal authority.  The RO should 
expressly consider whether separate 
ratings based on muscle injury and nerve 
injury and/or painful scarring are 
warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




